IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. PD-0127-20

                             GEORGE OVALLE, Appellant

                                             V.

                                THE STATE OF TEXAS




            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE FIFTH COURT OF APPEALS
                            DALLAS COUNTY



       Per curiam. YEARY, J., filed a dissenting opinion in which SLAUGHTER, J., joined.

                                      OPINION


       Appellant was convicted of aggravated assault and sentenced to eight years in prison.

In a post-judgment bill of costs, the trial court assessed Appellant a $25 time payment fee.

See T EX. LOCAL G OV’T C ODE § 133.103. On appeal, the Court of Appeals struck a portion

of that fee as being unconstitutional. Ovalle v. State, 592 S.W.3d 615 (Tex. App. – Dallas
                                                                                  Ovalle - 2


2020, pet. filed).

       The State has filed a petition for discretionary review challenging the court’s

constitutional analysis. We recently handed down our opinion in Dulin v. State, Nos. PD-

0856-19 & PD-0857-19, 2021 Tex. Crim. App. LEXIS 273 (Tex. Crim. App. Mar. 31, 2021),

in which we held that the time payment fee was assessed prematurely because the pendency

of appeal suspends the obligation to pay court costs. As a result, there was no need to reach

the State’s constitutional arguments.

       We grant review on our own motion of the following ground:

       Should the “Time Payment Fee” be struck as prematurely assessed?

Addressing that ground in light of Dulin, we vacate the judgment of the Court of Appeals,

and remand this case to the Court of Appeals for proceedings consistent with this opinion.

The State’s petition is refused.




DELIVERED May 12, 2021

DO NOT PUBLISH